Title: To James Madison from Alexander J. Dallas, 11 September 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir.
          11 Sepr. 1816.
        
        When the report first reached me, that Mr. Sheldon was going to Europe, I felt some solicitude, that he should not go, before the Treasurer’s accounts were stated and settled; and I released him from all the other duties of the office, that he might attend exclusively to that object. I certainly felt no objection, generally, to his departure, as his health really required some relaxation from business; nor was I at all disposed to deprive him of the benefit of Mr. Gallatin’s patronage: but, if I had been apprised of your decision to nominate him as Secretary of Legation, it would have been my duty to reccommend a stipulation, that he should not leave the office, until he had executed the special trust, which belonged peculiarly to him. I mention these circumstances merely to introduce the inclosed note from the Treasurer, on the subject of his Accounts, and my answer. The Clerks are not familiar, with this part of our business; and one of them, who has been charged with it, in consequence of Mr. Sheldon’s resignation, has not, I fear, a conciliatory temper, or habits of mind, suited to the task. Every thing that can be done, shall be done, to recover our lee-way. It is proper to add, that the aid derived by the Treasurer from the Secretary’s office, is an affair of usage and comity; not of legal obligation, under the Acts of Congress. The law requires the Treasurer to render and settle his own accounts.
        This opportunity is taken to transmit a letter from Mr. Robertson, reccommending the removal of Mr. DuPlessis, and the appointment of Mr.

Beverly Chew. There is something in the terms of reccommending Mr. Chew, which merits reflection. He is an honest man; but he is insolvent; or so I infer from Mr. Robertson’s language.
        Commodore Porter has written a letter offering a site on Meridian Hill (his late purchase) for an Observatory. The terms of the offer are reasonable; but I have answered, that the establishment of an Observatory is postponed until the meeting of Congress; that another site had been selected by Mr. Hassler; and that Mr. Carroll had offered to sell, or give, it to the Government: but I added that his letter would be submitted to you, and duly considered.
        The pressure of business has continued throughout the summer; and I approach the termination of my official life, with a solicitude, of which my affectionate attachment to you is the source. I hope, however, to leave the Department in a situation of less difficulty to my Successor, than could well have been expected; and the Report (which is copying) will give him all the general views, that are necessary to guide him, in the commencement of his labours. Of myself, I can only speak with care and doubt, when I reflect upon the effect of two years absence from the Bar, to obstruct and embarrass my return; but when you mentioned my determination to retire from the Treasury, I am sure you would account for that determination, from the necessity of changing my situation, for the sake of my family; or from any other cause; rather than from an indisposition to remain with you. I am, Dear Sir most respectfully & faithfully, Yrs.
        
          A. J. Dallas
        
      